Citation Nr: 1446586	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  08-20 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a service-connected right ankle disability.

2.  Entitlement to an increased evaluation for a right ankle disability, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for memory loss and headaches secondary to a traumatic brain injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Williams, Counsel
INTRODUCTION

The Veteran served on active military duty from June 1966 to June 1968.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2008, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The issue of entitlement to an increased evaluation for memory loss and headaches secondary to a traumatic brain injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral knee symptoms were not chronic in service and were not continuous since service separation. 

2.  Bilateral knee arthritis did not manifest within one year of service separation. 

3. The current bilateral knee conditions are not related to service. 

4.  The current bilateral knee conditions are not are not causally related to or permanently worsened by the service-connected right ankle disability. 


5.  The Veteran's service-connected right ankle disability is manifested by no more than moderate limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral knee disabilities have not been met.  38 U.S.C.A. §§ 1101, 1112, 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.310 (2014). 

2.  The criteria for an evaluation in excess of 10 percent for the service-connected right ankle disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5270, 5271 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

VA has met its duty to notify and assist the Veteran in this case.  In a March 2007 letter, VA informed the Veteran of the evidence necessary to substantiate his claims, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The notice letter provided the Veteran with notice of the type of evidence necessary to establish a disability evaluation and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records, VA examination reports, Board hearing transcript, and lay statements. 

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA joints examinations in March 2007 and December 2012.  The Board finds the VA examinations are thorough and adequate and provide a sound basis upon which to base a decision with regard to the claims.  The March 2007 and December 2012 VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  Additionally, neither the Veteran nor his representative has questioned the adequacy of the examinations in regards to his knee and ankle disabilities. 

Regarding the December 2008 travel Board hearing, when conducting a hearing a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating a claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010); 38 C.F.R. § 3.103(c)(2) (2013).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Bryant, 23 Vet. App. at 497. During the December 2008 Board hearing, the VLJ specifically noted the issue on appeal.  The VLJ also sought to identify any pertinent evidence not currently associated with the claims folder and explore fully the basis for the claim by asking the Veteran about current symptomatology.  Any evidence that might have been overlooked or was outstanding that might substantiate the claim was sought in the September 2011 Remand.  Therefore, the VLJ substantially complied with the requirements of Bryant.  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices. The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (2014).  

The issues of entitlement to service connection for a bilateral knee disorder and increased rating for a right ankle disability were previously remanded by the Board in September 2011 to obtain VA treatment and examination reports.  This was accomplished, and the claims were readjudicated in an January 2013 supplemental statement of the case.  The Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002). 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-servicesymptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id. 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service Connection Analysis

The Veteran contends that the current bilateral knee disabilities are related to his service connected right ankle disability, or in the alternative directly related to service.  

After a review of all the evidence of record, lay and medical, the Board first finds that the Veteran has a current disability of the right and left knee.  In the March 2007 VA examination, the Veteran was diagnosed with degenerative arthritis in both knees.  Thus the Veteran has a current disability.

The Board finds that the weight of the evidence demonstrates that the Veteran did not sustain any injury or disease of the either knee, and that bilateral knee disability symptoms were not chronic in service.  The Veteran contends that he has had knee problems which started in service.  See March 2007 VA examination report.  A veteran can attest to factual matters of which he or she had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Available service treatment records and personnel records that are of record tend to weigh against a finding of in-service bilateral knee disability or chronic symptoms in service.  Although service treatment report show complaints of twisted right ankle after jump from truck in August 1967, there are no complaints, diagnoses, or treatment for any knee problems in service.  In a report of medical examination from May 1968, a month prior to the Veteran's discharge from active service, the Veteran had a normal clinical evaluation of his lower extremities, including strength and range of motion.  Additionally, in an associated report of medical history, the Veteran indicated that he did not have arthritis or rheumatism, "trick" or locked knee, bone, joint, or other deformity.  Such evidence weighs against a finding of an in-service injury or chronic symptoms of a left or right knee disorder during service.  In short, while the Veteran is competent to state that he has had problems with his knees began in service, the Board finds the statement is not credible as the weight of the evidence, including the contemporaneous service treatment records,  demonstrates no in-service injury or complaint regarding either knee.

The Board further finds that the weight of the evidence demonstrates that bilateral knee disability symptoms have not been continuous since service separation in June 1968.  As stated, the separation examination from May 1968 revealed no clinical findings consistent with a bilateral knee disability, or symptoms indicative thereof.  A June 1969 orthopedic examination reflects that the Veteran walked very well, performed deep knee bends very well, and demonstrated excellent motion throughout the extremities.  All tendon reflexes were active and equal at that time.  Post-service treatment reports of record indicate knee problems dating back to 1990.  Specifically, private treatment records in 2002 indicate a past medical history of arthritis in both knees and arthroscopic right knee surgery.  VA treatment records dated in 2003 reflect that the Veteran had bilateral knee surgeries in 1990.  The absence of post-service findings, diagnosis, or treatment for over two decades after service is one factor that tends to weigh against a finding of continuous bilateral knee symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection). 

Additionally, according to the 2007 VA examination report the Veteran stated that he has had knee symptoms for the past 30 years, which would reflect an onset earlier than 1977, approximately 9 years after discharge from service.  The Veteran also stated that his symptoms began in service.  The inconsistent statements regarding the onset of bilateral knee disability pain also weigh against a finding of continuous knee disability symptoms since service separation.

The Board also finds that the weight of the evidence demonstrates that bilateral knee arthritis did not manifest within one year of service separation, including to a compensable degree.  The weight of the evidence does not demonstrate any bilateral knee symptoms during the one year period after service, or any diagnosis or findings of arthritis of either knee during the one year post-service presumptive period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis is rated 10 percent when there is X-ray evidence of arthritis, pain, and at least noncompensable limitation of motion).  The competent medical evidence shows the earliest diagnosis of arthritis is in 2002.  Because bilateral knee arthritis did not manifest to a compensable degree within one year of service separation, the presumptive provisions for bilateral knee arthritis as a chronic condition are not applicable in this case. 38 C.F.R. §§ 3.307, 3.309(a).

The Board next finds that the weight of the evidence further demonstrates that the Veteran's bilateral knee disabilities are not proximately due to, or aggravated by, the service-connected right ankle disability, and are not otherwise related to service.  The Veteran underwent a VA joint examination in March 2007.  The diagnoses noted at that time were left knee degenerative arthritis with medial meniscus tear and right knee degenerative arthritis with chondromalacia.  The March 2007 VA examiner opined that the Veteran's chronic bilateral knee condition with degenerative arthritis is less likely than not related to his service-connected right ankle condition.  As a basis for his opinion, the VA examiner noted the Veteran's right ankle x-rays persistently show normal findings given that the injury was in 1967, degenerative arthritis is not uncommon at the Veteran's age group, and that the Veteran's range of motion in his right ankle does not show limitation of motion that would impact the right knee over the years. 

Pursuant to the September 2011 Board Remand, the Veteran was afforded a VA examination in December 2012.  As to the etiology of the Veteran's bilateral knee disability, the 2012 VA examiner opined that the current condition is less likely than not incurred in or caused by the in-service injury, event, or illness.  The examiner noted that the service medical records failed to show evidence of injury to the knees and that the separation examination showed no reported problems with the knees and or abnormal findings in the knees.  The examiner further remarked that the more likely etiology for the Veteran's bilateral knee conditions is his marked obesity and post-service occupation.  The examiner explained that the association between obesity and knee osteoarthritis has been well documented. He also pointed out that the Veteran's post-service occupations required a great deal of walking, standing, and knee bending.

The December 2012 VA examiner also opined that the Veteran's bilateral knee disability is less likely than not proximately due to or the result of the Veteran's service-connected right ankle condition and not at least as likely as not aggravated beyond its natural progression by the service-connected right ankle condition.  He explained that there is no significant chronic disability in the right ankle based on physical and radiographic exams.  

The VA examiners have medical expertise, and they have adequate information on which to base their medical opinions and provided adequate rationales for the conclusions based on medical principles.  For these reasons, the Board affords the VA examiner's medical opinions great probative weight.

Although the Veteran has asserted that the right ankle disability caused or aggravated the bilateral knee disabilities, or that the bilateral knee disabilities are related to service, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d at 1372 ).  In this case, the causes of the Veteran's knee disabilities involve complex medical etiological questions because they pertain to the origin and progression of the Veteran's bilateral knee arthritis, medial meniscal tear, and chondromalacia. The Veteran is competent to relate symptoms of bilateral knee disabilities that he experienced at any time, but he is not competent to opine on whether there is a link between the current bilateral knee disabilities of arthritis and the right ankle disability or active service because such conclusions regarding causation and aggravation require specific, highly specialized, medical knowledge and training regarding the unseen and complex processes of the musculoskeletal system, knowledge of the various risk factors and causes of bilateral knee arthritis, medial meniscal tear, and chondromalacia, specific clinical testing for bilateral knee arthritis, medial meniscal tear, and chondromalacia, and knowledge of likely date of onset and ranges of progression of arthritis, meniscal tears, and chondromalacia that the Veteran is not shown to possess.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).

The only competent and probative medical opinions of record that directly address the likelihood of a secondary relationship between the bilateral knee disabilities and service or the right ankle disability, which were provided in the March 2007 and December 2012 VA medical opinions, demonstrate that there is no direct relationship between his bilateral knee disabilities and service or any secondary relationship between the bilateral knee disabilities and the service-connected right ankle disability on either a causation or aggravation basis and weighs against the claim.

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current bilateral knee disabilities and service or the service-connected right ankle disability, including no credible evidence of chronic symptoms of bilateral knee disabilities in service, of bilateral knee arthritis to a compensable degree within one year of service separation, or continuity of symptomatology of a bilateral knee disabilities since service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral knee disabilities on both a secondary and direct basis, including presumptively as a chronic disease, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Disability Rating Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1 (2014).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

Diagnostic Code 5271 provides ratings based on limitation of motion of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II (2009).  

Other pertinent criteria for higher evaluations include 38 C.F.R. § 4.71a, Diagnostic Code 5270.  Under this code, a 30 percent evaluation is warranted for ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  A 40 percent evaluation requires ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465. 

The Board has reviewed all of the evidence in the Veteran's claims folder and VBMS/Virtual VA.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

Disability Rating Analysis

The Veteran's right ankle disability is rated as 10 percent disabling under diagnostic code 5271.  The Veteran contends that his right ankle disability warrants a higher evaluation.  In the December 2008 Board hearing, he testified that his ankle is weak and hurts.  

The Veteran was afforded a VA examination in March 2007.  At that time, he had subjective complaints of pain, locking, giving way, and swelling.  He also stated that walking and standing cause pain and he has limitations of walking during flare-ups.  The Veteran walked with a cane in slow proportion.  Upon physical examination, range of motion for the right ankle in dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  Upon repetitive use, the range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  Hence, he had no additional loss of motion with repeated testing.  The right ankle x-ray was normal.  The examiner noted an impression of right ankle arthralgia without evidence of arthritis.  

The Veteran was afforded another VA examination in December 2012.  The Veteran had subjective complaints of pain with standing and walking.  Range of motion in the right ankle in dorsiflexion was to 15 degrees and plantar flexion to 45 degrees.  There was no evidence of painful motion.  Upon repetitive use, the range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  Hence, he had no additional loss of motion with repeated testing.  The examiner also noted that there was no functional loss or functional impairment of the ankle.  Right ankle strength was normal in plantar flexion and dorsiflexion.  There was no laxity or ankylosis.  X-rays in May 2006 and September 2011 were reported as normal.  The Veteran also reported using a cane occasionally.  

The Veteran's right ankle disability is currently evaluated as 10 percent disabling under Diagnostic Code 5271.  After considering the above evidence and the applicable regulations and laws, the Board finds that the Veteran's right ankle disability does not warrant a rating in excess of 10 percent.  

Under Diagnostic Code 5271, a 10 percent rating is warranted for moderate limitation of motion.  The March 2007 VA examination showed dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  At the Veteran's most recent VA examination, range of motion on the left ankle was dorsiflexion to 15 degrees and plantar flexion on the right to 45 degrees, which reflects only 5 degrees of limitation in dorsiflexion and normal range in plantar flexion.  
The weight of the evidence does not demonstrate marked limitation of motion which would warrant a 20 percent rating under Diagnostic Code 5271.

The Board also finds that no other potentially applicable diagnostic code affords the Veteran a higher disability rating for his right ankle disability.  In this regard, there is no evidence that his left ankle is manifested by ankylosis (DC 5270).  See 38 C.F.R. § 4.71a, DC 5270 (2009).  On VA examination reports dated in 2007 and 2012, the examiner noted that the Veteran had range of motion.  Therefore, ankylosis has not been shown.  As the medical evidence of record demonstrates that the Veteran has been and is capable of range of motion, Diagnostic Code 5270 is not for application.

With respect to the possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40, 4.45, 4.59, the Board has also considered whether an increased evaluation could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  The Board finds that the evidence of record does not support an evaluation in excess of 20 percent due to functional loss.  On VA examination, with three repetitions, the range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  Under Deluca, pain must cause additional restricted range of motion, not already contemplated by the assigned rating, so as to warrant the assignment of a higher rating.  Here, the Veteran's range of motion was not additionally limited and is adequately compensated by the 10 percent rating assigned.  The Board notes the Veteran's complaints of pain and flare-ups.  Even with the Veteran's subjective complaints and objective findings, there is no evidence of record suggesting that he has marked limitation of motion or ankylosis in the right ankle.  Therefore, an increased evaluation is not warranted based on application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca.

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4 (2004), as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds no basis upon which to assign a higher disability evaluation.  

As such, a review of the record, to include the medical evidence, otherwise fails to reveal any additional functional impairment associated with the Veteran's right ankle disability to warrant consideration of alternate rating codes.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the Veteran's disability warranted a rating in excess of that discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In conclusion, the preponderance of the evidence is against the claim of entitlement to a disability rating in excess of 10 percent for the service-connected right ankle disability, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).



Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's service-connected right ankle disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1). 

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's right ankle disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  In this case, the Veteran's right ankle symptoms which include pain and some limited motion,  have been assigned evaluation based on moderate limitation of motion.  In comparing the Veteran's disability level and symptomatology of the right ankle to the rating schedule, the degree of disability throughout the entire initial rating period under consideration is contemplated by the rating schedule and the assigned rating, is therefore, adequate.  In the absence of exceptional factors associated with the left lower extremity radiculopathy, the Board finds that the criteria for submissions for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

According to Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

1.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a service-connected right ankle disability is denied.

2.  Entitlement to an increased evaluation for a right ankle disability, currently evaluated as 10 percent disabling, is denied.


REMAND

The Veteran asserts that a higher rating is warranted for his service-connected memory loss and headaches secondary to a traumatic brain injury (TBI).  In a March 2003 rating decision, the RO granted service connection for memory loss and headaches.  The Veteran filed for an increased rating in March 2007.  In an April 2007 mental disorders examination, the examiner diagnosed the Veteran as having cognitive disorder secondary to TBI.  

In a May 2009 VA examination report, the examiner indicated that the examination and testing did not reveal evidence of residual impairments secondary to remote TBI.  However, the examiner further noted that there was evidence of notable impairment of more recent onset, presumably deriving from serious psychopathological disturbance and perhaps more recent organic pathology of undetermined etiology.  The May 2009 VA examiner further stated that further neurocognitive studies would be recommended to help clarify the factor contributing to the currently detected level of impairment.  Although the examiner indicated that the memory problems were likely not related to the Veteran's in-service TBI, he also indicated that more testing would be needed to determine the etiology of the Veteran's memory loss.  He concluded that it would seem doubtful that head injuries occurring between 1966 and 1968 that resulted in only a brief alteration of consciousness on the occasion ( and did not result in noticeable cognitive sequela at that time) would account for the present level of impairment.  The examiner lastly stated that "the etiology of presenting condition could not be ascertained with the current available records and findings."  

Pursuant to the September 2011 Board Remand, the same May 2009 examiner examined the Veteran in October 2011, and noted that the October 2011 evaluation provided additional support for the May 2009 opinion.  In December 2012, an addendum opinion regarding the Veteran's headaches and memory loss was obtained.  That examiner implied that the Veteran suffered an additional head injury between service and a June 1969 examination which reflected a different scar than the scalp laceration noted on the May 1968 separation examination.  The December 2012 examiner indicated that the headaches are more likely the result of the post-service (circa 1969) head injury and that the memory problems are less likely than not related to an in-service head injury and more likely than not related to the psychological and emotional condition.  Neither examiner indicated the severity of the Veteran's current headaches and memory loss according to the rating criteria.

The December 2012 examiner's determination that the Veteran's memory loss and headaches are not related to service solely as a result of the passage of time is inconsistent with the October 2011 VA examiner's opinion that the current symptomatology is not related to a remote TBI.  Both the 2011 and 2012 VA examiners' opinions are inconsistent with the previous determination that the Veteran did in fact suffer from headaches and memory loss as a result of his in-service head injury and the April 2007 VA examiner's opinion that the Veteran suffers from cognitive impairment as a result of his in-service head injury.  In light of the unclear etiology and further testing indicated, the Board finds that a more comprehensive and thorough examination is warranted to determine the nature and severity of the Veteran's service connected memory loss and headaches secondary to TBI. 

The Board notes that it is precluded from differentiating between the symptomatology attributable to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so. Mittleider v. West, 11 Vet. App. 181, 182 (1988) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Where it is not medically possible to distinguish the TBI symptomatology from any non-service-connected disorder, the provisions of 38 C.F.R. § 3.102 mandate that reasonable doubt be resolved in the Veteran's favor, and that all signs and symptoms be attributed to the service-connected disability. See Mittleider, 11 Vet. App. at 182.

In that regard, the Veteran's headaches and memory loss have been rated under 8045-9304. 

The criteria for rating TBI were revised during the pendency of this appeal. See 73 Fed. Reg. 54693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124 , Note (5).  For claims received by VA prior to that effective date, a veteran is to be rated under the old criteria for any periods prior to October 23, 2008 but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (October 24, 2008). 

Under the version of Diagnostic Code 8045 in effect prior to October 23, 2008, purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. Id. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate VA Medical Center, to include the Las Cruces, New Mexico VA outpatient clinic, and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can also provide alternative forms of evidence.  Associate all documents obtained with the claims file.

2.  Then, the AOJ should arrange for the Veteran to be scheduled for a VA examination by an examiner or examiners with the sufficient expertise to ascertain the current severity and manifestations of his service-connected memory loss and headaches secondary to TBI.  The claims folders must be made available to and reviewed by the examiner(s), and any indicated studies should be performed.  The AOJ should ensure that the all information required for rating purposes is provided by the examiner(s). 

The examiner(s) is (are) also requested to specifically opine as to what symptoms are attributable to the Veteran's TBI.  In this regard, the examiner(s) should determine the nature and severity of any current impairment to include any current memory loss and headaches, and impact on cognitive functioning. 

The examiner's findings must be stated in terms conforming to the applicable rating criteria. Massey v. Brown, 7 Vet. App. 204 (1994). 

The examiner is notified that in assessing the degree of disability, where manifestations of the service-connected memory loss and headaches secondary to TBI cannot be separated from the manifestations of a non-service-connected disability, all manifestations must be attributed to the service-connected memory loss and headaches secondary to TBI.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disabilities, if any, on his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

3.  Then readjudicate the claim remaining on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


